 



FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement (this “Amendment”) is dated as of
February 14, 2014 (the “First Amendment Effective Date”) and is entered into
between Education Realty Operating Partnership, LP and various subsidiaries
thereof (collectively referred to as “Borrower”), the Lenders, and PNC Bank,
National Association, as Administrative Agent on behalf of itself and the
Lenders.
WHEREAS the Borrower, the Administrative Agent and the Lenders have entered into
that certain Credit Agreement dated as of January 13, 2014 (the “Credit
Agreement”), where the Lenders have agreed to provide certain financial
accommodations to the Borrower; and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement and the Lenders have agreed to so amend the
terms and conditions of the Credit Agreement as set forth herein;
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:
1.Incorporation of Terms and Conditions of Credit Agreement. Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference. Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.
2.    Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the First Amendment Effective Date, (i) no Default or Event
of Default exists under the Credit Agreement or under any other Loan Document
and (ii) all representations and warranties of such Credit Party set forth in
the Credit Agreement or in any other Loan Documents are true and correct on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which event they were true and correct
as of such earlier date.
3.    Ratification of Loan Documents and Guaranties. The Credit Agreement, as
hereby amended, and each other Loan Document, are hereby ratified, confirmed and
re-affirmed in all respects and shall continue in full force and effect. Each
Guarantor hereby acknowledges, confirms and agrees that its “Obligations” as a
Guarantor under, and as defined in, the applicable Guaranty to which it is a
party include, without limitation, all Obligations of the Credit Parties at any
time and from time to time outstanding under the Credit Agreement, as amended
hereby, and each other Loan Document.
4.    Amendments to Credit Agreement. Subject to the satisfaction or waiver of
the conditions precedent set forth in Section 5 hereof:
a.    Article 1 of the Credit Agreement is hereby amended as follows:
i.    the definition of “EBITDA” is hereby amended by deleting subsection (a)
thereof and replacing same with the following:
“(a) net income (including deferred fee revenue and interest income associated
with third party development efforts that have commenced), plus”
b.    Section 2.19(b) of the Credit Agreement is hereby deleted in its entirety
and shall be replaced by the following:
“(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, or if a Lender does
not vote in favor of any amendment, modification, or waiver to this Agreement or
any other Loan Document which requires the vote of such Lender, and the Required
Lenders shall have voted in favor of such amendment, modification, or waiver,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to, and upon such
demand the affected Lender shall promptly, assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.”
c.    Section 9.04(c) of the Credit Agreement is hereby amended by deleting the
third to last sentence thereof and replacing same with the following:
“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except in the
case of a Participant asserting any right of set-off pursuant to Section 9.08,
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (other than Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, the Lender shall provide to
Borrower the identity of such participant and the amount of its participation.”
5.    Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent has been satisfied to the
satisfaction of, or waived in accordance with Section 9.02 of the Credit
Agreement by, the Administrative Agent and the Lenders:
a.    This Amendment shall have been duly executed and delivered by the
Borrower, the Guarantor, and the Lenders. The Administrative Agent shall have
received a fully executed original or .pdf copy hereof.
b.    The Administrative Agent shall have received a copy of all organization
consents and resolutions on the part of each Credit Party necessary for the
valid execution, delivery and performance by such Credit Party of this
Amendment.
c.    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the First Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
d.    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
6.    Loan Document. This Amendment shall constitute a Loan Document for all
purposes.
7.    Binding Effect. The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of the Administrative Agent and each Lender and their respective successors and
assigns.
8.    Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and which together
shall constitute but one and the same instrument. The delivery of an executed
counterpart of a signature page of this Amendment by telecopier or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart.
9.    Severability. Any determination that any provision of this Amendment or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.
10.    Headings. The headings at various places in this Amendment are intended
for convenience only and shall not affect the interpretation of this Amendment.
11.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


[Signature Pages Follow]








IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.


BORROWER:


 
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer




 
 
 
EDR TALLAHASSEE I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC, a Delaware limited liability company, its
managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 



 
 
 
EDR OXFORD, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR LAWRENCE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Lawrence LLC, a Delaware limited liability company, its general partner


By: EDR Lawrence, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President







 
 
 
EDR TALLAHASSEE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tallahassee, LLC, a Delaware limited liability company, its general
partner


By: EDR Tallahassee, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President


 
 
 
EDR TAMPA LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tampa, LLC, a Delaware limited liability company, its general partner


By: EDR Tampa, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President


 
 
 
EDR CHARLOTTESVILLE LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
EDR CHARLOTTESVILLE JEFFERSON LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR CHARLOTTESVILLE WERTLAND LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
EDR BERKELEY LP, a Delaware limited partnership


By: EDR Berkeley LLC, a Delaware limited liability company, its general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc. a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
EDR ORLANDO LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Orlando LLC, a Delaware limited liability company, its general partner


By: EDR Orlando, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President







 
 
 
EDR GAINESVILLE LIMITED PARTNERSHIP, a Florida limited partnership


By: EDR Gainesville GP, LLC, a Delaware limited liability company, its general
partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR CARBONDALE, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
DISTRICT ON 5TH TUCSON AZ LLC,
a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
CV EAST LANSING MI LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
PROVINCE KENT OH LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 


THE PROVINCE GREENVILLE NC LP, a Delaware limited partnership


By: The Province Greenville NC GP LLC, a Delaware limited liability company, its
general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
UNIVERSITY VILLAGE TOWERS LP, a Delaware limited partnership


By: University Village Towers LLC, a Delaware limited liability company, its
general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
3949 LINDELL LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
 
 
EDR LEXINGTON I, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 


RETREAT AT STATE COLLEGE, LLC, a Georgia limited liability company


By: State College Housing LLC, a Delaware limited liability company, its sole
member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
COTTAGES W. LAFAYETTE IN LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
EDR AUSTIN LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR SYRACUSE, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
CARROLLTON PLACE, LLC, a Georgia limited liability company


By: EDR Manager, LLC, a Delaware limited liability company, its managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
EDR STATESBORO, LLC, a Delaware limited liability company


By: EDR Manager, LLC, a Delaware limited liability company, its managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer





 
 
 
EDR SYRACUSE CAMPUS WEST LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EAST EDGE TUSCALOOSA LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer











GUARANTOR:


EDUCATION REALTY TRUST, INC.




By:    /s/ Randall H. Brown
Randall H. Brown, Executive Vice President, Chief Financial Officer, Treasurer,
and Secretary    














PNC BANK, NATIONAL ASSOCIATION
Individually, and as Administrative Agent,




By:    /s/ Andrew T. White
Name:    Andrew T. White
Title:    Senior Vice President






Address:
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attention:    Andrew T. White,
Senior Vice President
Telephone No.: (215) 585-6123
Telecopy No.: (215) 585-5806














 
REGIONS BANK


By: /s/ Lee Surtees
Name: Lee Surtees
Title: Director 
   Real Estate Corporate Banking


 
Address:
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Lee Surtees, Director
Telephone No.: (205) 264-4860
Telecopy No.: (205) 264-5456













 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Vice President


 
Address:
1100 Abernathy Road, N.E., Suite 1250
Atlanta, GA 30328
Attention: Lori Y. Jensen
      Vice President
Telephone No.: (770) 512-3118
Telecopy No.: (770) 512-3130











 
FIFTH THIRD BANK, an Ohio banking corporation


By: /s/ Michael P. Perillo
Name: Michael P. Perillo
Title: Assistant Vice President


 
Address:
222 S. Riverside Plaza
Chicago, IL 60606
Attention: Michael P. Perillo
      Officer
Telephone No.: (312) 704-6829
Telecopy No.: (312) 704-7364













 
KEYBANK NATIONAL ASSOCIATION


By: /s/ Gregory W. Lane
Name: Gregory W. Lane
Title: Vice President


 
Address:
225 Franklin 18th FL
Boston, MA 02110
Attention: Gregory W. Lane
Telephone No.: 617-385-6212
Telecopy No.: 617-385-6292











1654794.3

1